EXHIBIT 1 JOINT FILING AGREEMENT This will confirm the agreement by and among all the undersigned that the Schedule 13G filed on or about this date and any amendments thereto with respect to the beneficial ownership by the undersigned of shares of common stock, $0.01 par value per share, of Carter’s, Inc. is being filed on behalf of each of the undersigned in accordance with Rule 13d-1(k)(1).This agreement may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. Dated:November 8, 2010 BERKSHIRE FUND VII, L.P. By: Seventh Berkshire Associates LLC, its general partner By: /s/Michael C. Ascione Name: Michael C. Ascione Title: Managing Director BERKSHIRE FUND VII-A, L.P. By: Seventh Berkshire Associates LLC, its general partner By: /s/Michael C. Ascione Name: Michael C. Ascione Title: Managing Director BERKSHIRE INVESTORS IV LLC By: /s/Michael C. Ascione Name: Michael C. Ascione Title: Managing Director BERKSHIRE INVESTORS III LLC By: /s/Michael C. Ascione Name: Michael C. Ascione Title: Managing Director STOCKBRIDGE FUND, L.P. By: Stockbridge Associates LLC, its general partner By: /s/Robert J. Small Name: Robert J. Small Title: Managing Director STOCKBRIDGE ABSOLUTE RETURN FUND, L.P. By: Stockbridge Associates LLC, its general partner By: /s/Robert J. Small Name: Robert J. Small Title: Managing Director STOCKBRIDGE PARTNERS LLC By: Berkshire Partners LLC, its sole managing member By: /s/Michael C. Ascione Name: Michael C. Ascione Title: Managing Director BERKSHIRE PARTNERS LLC By: /s/Michael C. Ascione Name: Michael C. Ascione Title: Managing Director
